DISSENTING OPINION
SHERRIN WATKIN, Associate Justice.
Comes now Sherrin Watkins, Associate Justice of The Supreme Court of the Sac and Fox Nation and hereby dissents to the above and foregoing opinion only in so far as the Court appears to be exerting any Original Jurisdiction. It is my understanding of the facts of this ease that this Court, on a previous appeal of the District Court’s finding of lack of jurisdiction herein, reversed and remanded to the District Court for a full hearing of all issues, consolidated, arising out of the Appellees’ actions concerning the Appellants herein with an Order to the District Court to make specific findings of fact and conclusions of law. While specifically agreeing with this Court that it has jurisdiction and authority to decide all matters addressed herein, I believe those matters are all before us on appellate review. Therefore, I respectfully dissent on this point only.